DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 7/8/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10704118 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, filed 8/10/201, with respect to the rejection of Claims 1-4 and 7-9 under 35 U.S.C. 103 over Koike and claims 5-6 over Koike in view of Nagao have been fully considered and are persuasive.  In particular, Applicant argues that Koike fails to teach a steel wire that simultaneously meets the claimed composition, pearlite volume fraction as dependent on carbon content, and tensile strength. (See Remarks, p. 3-12).  Applicant further argues that the method of making disclosed by Koike differs from that of the instant invention and as a result, the steel of Koike would not result in the claimed combination of properties.  These arguments are found persuasive in view of the evidence present in the instant specification.  Therefore, the rejections have been withdrawn.
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach a steel wire with a composition as recited in Claim 1, wherein the steel has a microstructure comprises for a carbon content (C%) in a case of C%: 0.35 to 0.65 a volume fraction of pearlite of 64 x (C%) + 52% or more and in a case of C%: > 0.65 to 0.79 a volume of pearlite of 94-100%, wherein a structure of the other portion is composed of proeutectoid ferrite and/or bainite, and in a region up to a 
Closest prior art Koike fails to teaches away from a steel wire which simultaneously meets the claimed composition, pearlite volume fraction which depends on carbon content, and tensile strength and is further silent as to the claimed properties drawn to pearlite block aspect ratio.  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735